Case 3:20-cv-00865-BAS-AHG Document 86 Filed 12/17/20 PageID.7798 Page 1 of 4



  1   XAVIER BECERRA
      Attorney General of California
  2   PAUL STEIN
      Supervising Deputy Attorney General
  3   TODD GRABARSKY, State Bar No. 286999
      Deputy Attorney General
  4   LISA J. PLANK, State Bar No. 153737
      Deputy Attorney General
  5    455 Golden Gate Avenue, Suite 11000
       San Francisco, CA 94102-7004
  6    Telephone: (415) 510-4445
       Fax: (415) 703-1234
  7    E-mail: Lisa.Plank@doj.ca.gov
      Attorneys for Defendants Gavin Newsom,
  8   California Governor; Xavier Becerra,
      California Attorney General; and Sandra
  9   Shewry, Acting Director of the California
      Department of Public Health
 10
                       IN THE UNITED STATES DISTRICT COURT
 11
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 12
 13
 14
 15   SOUTH BAY UNITED                              3:20-cv-00865-BAS-AHG
      PENTECOSTAL CHURCH, a
 16   California non-profit corporation;            STATE DEFENDANTS’
      BISHOP ARTHUR HODGES III, an                  OBJECTION TO PLAINTIFFS’
 17   individual,                                   EVIDENCE FILED WITH REPLY
 18                                  Plaintiffs, Date:      December 18, 2020
                                                 Time:      10:30 a.m.
 19                 v.                           Dept:      4B
                                                 Judge:     Hon. Cynthia Bashant
 20                                              Action Filed: May 8, 2020
      GAVIN NEWSOM, in his official
 21   capacity as Governor of the State of
      California; XAVIER BECERRA, in
 22   his official capacity as Attorney
      General of California; SONIA
 23   ANGELL, in her official capacity as
      Director of the California
 24   Department of Public Health, et al.,
 25                               Defendants.
 26
 27
 28
                                                1
                                                          Objection (3:20-cv-00865-BAS-AHG)
Case 3:20-cv-00865-BAS-AHG Document 86 Filed 12/17/20 PageID.7799 Page 2 of 4



  1        Defendants Governor Gavin Newsom, Attorney General Xavier Becerra, and
  2   Acting Director of the California Department of Public Health Sandra Shewry
  3   hereby respectfully object to evidence submitted by Plaintiffs South Bay United
  4   Pentecostal Church and Bishop Arthur Hodges III as Exhibits 4 through 7 of the
  5   Declaration of Jeffrey M. Trissell re: Plaintiffs’ Replies in Support of Motion for a
  6   Preliminary Injunction (Dkt. No. 85-2), which consist of declarations submitted on
  7   November 4 on behalf of the plaintiffs in the Kern County Superior Court matter,
  8   Burfitt v. Newsom, No. BCV-20-102267.
  9        Plaintiffs have improperly submitted this evidence for the first time in the
 10   present matter on December 16, 2020, with their Reply briefings. Plaintiffs did so
 11   despite the fact that the Court afforded them an opportunity to submit supplemental
 12   evidence to support their request for preliminary injunctive relief, which they
 13   declined to do. Plaintiffs had access to this evidence well in advance of this Court’s
 14   supplemental briefing deadline of December 9. The State Defendants have not had
 15   reasonable opportunity to consider and respond to this evidence as it pertains to the
 16   present matter, and so they object to its admission into the record. Therefore, the
 17   Court should reject this newly submitted evidence.
 18        The Court should also reject this improperly submitted evidence for the
 19   additional reason that it is immaterial to the present matter. This evidence concerns
 20   claims made under California State law—to which the State Defendants are
 21   immune in federal court—and other claims not asserted in the present matter such
 22   as challenges to the State’s COVID-19-related face-covering requirement and the
 23   California Emergency Services Act. In fact, Plaintiffs make no reference
 24   whatsoever to these improperly submitted declarations in their Reply Brief, and
 25   they appear to agree that this evidence is “not truly needed” (Dkt. No. 85-2 at 2).
 26        In the alterative, and to the extent the Court does consider this new evidence,
 27   the State Defendants respectfully request that the Court also consider declarations
 28
                                                2
                                                          Objection (3:20-cv-00865-BAS-AHG)
Case 3:20-cv-00865-BAS-AHG Document 86 Filed 12/17/20 PageID.7800 Page 3 of 4



  1   the State submitted to directly rebut the aforementioned declarations in Burfitt v.
  2   Newsom, attached hereto as Exhibits A, B, and C.1
  3
      Dated: December 17, 2020                      Respectfully Submitted,
  4
                                                    XAVIER BECERRA
  5                                                 Attorney General of California
                                                    PAUL STEIN
  6                                                 Supervising Deputy Attorney General
                                                    LISA J. PLANK
  7                                                 Deputy Attorney General
  8
  9
                                                    /s/ Todd Grabarsky
 10                                                 TODD GRABARSKY
                                                    Deputy Attorney General
 11                                                 Attorneys for the State Defendants
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26         1
              For the Court’s convenience, these declarations from Burfitt are submitted
      without the accompanying exhibits, which are in large part available online via the
 27   hyperlinks included in the declarations and are in large part duplicative of exhibits
      already submitted on the record. Should the Court wish to review these exhibits as
 28   PDFs, the State Defendants would be happy to provide them.
                                                3
                                                          Objection (3:20-cv-00865-BAS-AHG)
Case 3:20-cv-00865-BAS-AHG Document 86 Filed 12/17/20 PageID.7801 Page 4 of 4



  1                             CERTIFICATE OF SERVICE
  2        I hereby certify that on December 17, 2020, I electronically filed the foregoing
  3   document with the Clerk of the Court by using the CM/ECF system.
  4        I certify that all participants in the case are registered CM/ECF users and that
  5   service will be accomplished by the CM/ECF system.
  6
      Dated: December 17, 2020            /s/ Todd Grabarsky
  7                                       TODD GRABARSKY
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                4
                                                          Objection (3:20-cv-00865-BAS-AHG)
